UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-4620



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

             versus

TREVOR ANTWON JOHNSON,
                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:04-cr-00582-TLW)


Submitted:    August 3, 2007                 Decided:   August 20, 2007


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Ervin, III, Darlington, South Carolina, for Appellant.
Jonathan Scott Gasser, Assistant United States Attorney, Columbia,
South Carolina; Rose Mary Parham, Assistant United States Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Pursuant to two separate plea agreements, Trevor Antwon

Johnson pled guilty to two counts of carjacking, in violation of 18

U.S.C. §§ 2119(1), 2 (2000).   The district court sentenced Johnson

to 312 months in prison.       Johnson timely appealed. Johnson’s

counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), challenging the adequacy of the Fed. R. Crim. P.

11 hearings.   Johnson filed a pro se supplemental brief raising

issues pertaining to events antecedent to his guilty pleas.

          Counsel raises as a potential issue the adequacy of the

plea hearings, but does not specify any deficiencies in the

district court’s Rule 11 inquiries.    Because Johnson did not move

in the district court to withdraw his guilty pleas, any error in

the Rule 11 hearings is reviewed for plain error. United States v.
Martinez, 277 F.3d 517, 525 (4th Cir. 2002) (discussing standard).

Our careful review of the record convinces us that the district

court substantially complied with the mandates of Rule 11 in

accepting Johnson’s guilty pleas and ensured that Johnson entered
his pleas knowingly and voluntarily and that the pleas were

supported by an independent factual basis.    See United States v.
DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir. 1991).

          In accordance with Anders, we have reviewed the entire

record for any meritorious issues and have found none.     We have

considered the arguments raised in Johnson’s pro se supplemental

brief and find them to be without merit.     Accordingly, we affirm

Johnson’s convictions and sentence.      This court requires that


                               - 2 -
counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.      If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -